 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   GEO GUIDANCE DRILLING                                 CASE NO. 1:20-CV-0465 AWI JLT
     SERVICES, INC., a California
 8   corporation,
                                                           ORDER DISCHARGING ORDER TO
 9                          Plaintiff                      SHOW CAUSE
10                   v.
11   RENAISSANCE RESOURCES, LLC, a
     Wyoming limited liability company,
12
                            Defendants
13

14

15          This is a business dispute between Plaintiff and Defendant. Plaintiff brings California state
16 law causes of action. The Complaint alleges that this Court has diversity jurisdiction. On April 2,

17 2020, the Court issued an order to show cause why this case should not be dismissed for lack of

18 subject matter jurisdiction. See Doc. No. 6. The Court explained that the Complaint alleged the

19 Defendant’s citizenship based on state of incorporation, even thought Defendant was an LLC

20 whose citizenship is the same as its owners. See id. (citing 3123 SMB, LLC v. Horn, 880 F.3d

21 461, 465 (9th Cir. 2018); Johnson, 437 F.3d at 899 (9th Cir. 2006)).

22          On April 13, 2020, Plaintiff filed a response to the order show cause, as well as a First
23 Amended Complaint (“FAC”). See Doc. Nos. 7, 10. In the response and the FAC, Plaintiff

24 explains that Defendant appears to be wholly owned and operated by two people, one of whom is

25 domiciled in Wyoming and the other in Nebraska. See id.

26          Because Plaintiff is a California corporation, Plaintiff’s response indicates that there is
27 complete diversity. The Court is satisfied with Plaintiff’s response and that diversity jurisdiction

28 has now been sufficiently invoked. Therefore, the Court will discharge the order to show cause.
 1                                          ORDER
 2        Accordingly, IT IS HEREBY ORDERED that the April 2, 2020 order to show cause is
 3 DISCHARGED.

 4
     IT IS SO ORDERED.
 5

 6 Dated: April 14, 2020
                                          SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               2
